DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claim 1 and similarly in claims 8 and 14:  

Claim 1. A computer-implemented method for memory access optimization for an input/output (I/O) adapter in a processor complex, the computer-implemented method comprising: 

determining a memory block distance between the I/O adapter and a memory block location in the processor complex; 

determining one or more memory movement type criteria between the I/O adapter and the memory block location based on the memory block distance; 

selecting a memory movement operation type based on a memory movement process parameter and the one or more memory movement type criteria, wherein the one or more memory movement type criteria comprise an offload minimum memory block size, and the memory movement process parameter comprises a block size of memory at the memory block location; and 

initiating a memory movement process between the I/O adapter and the memory block location using the memory movement operation type.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183